DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 5/28/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 7-8, 11-12, and 15-20 stand rejected. Claims 2-6, 9-10, 13, and 14 are previously cancelled. Claims 21 is newly added. Claims 1, 7-8, 11-12, and 15-21 are pending.

Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive. Applicant argues on Pg9 112a to Pg10Pr2, that there is sufficient support provided by the original disclosure. The Examiner respectfully disagrees. Applicant indicates that Pr. 32 indicates “”pH level may be increased by treated the feed water supplied to” a second reverse osmosis stage (e.g., reverse osmosis stage 54).” The Examiner notes that reverse osmosis (RO) stage 54 is indicated in Fig. 4, and is shown as the first RO stage that is receiving an inlet at the top of the stages. 
Applicant further points out that since the fluidized bed crystallizer is disposed in a brine recycling line, then the pH of water may be adjusted to at least 11 at any point before entering the crystallizer or at any point after exiting the crystallizer and proceeding to a subsequent RO stage. The Examiner further notes that claim 16 specifically indicates, “pH of feed water supplied at the feed water input of the second reverse osmosis stage is increased to at least 11”. While Pr. 32 does indeed recite “The pH level may be increased by treating the feed water supplied to reverse osmosis stage 54, or at any point in the brine recycling circuit." This indicates that the increased in pH is caused by treating the RO stage 54. However, as noted above, Fig. 4 is receiving the inlet stream and is not the second RO stage. Furthermore, Applicant's original disclosure is unclear as to what "or at any point in the brine recycling circuit" is directed towards. Pr. 36 indicates a "recycling line 56"; however, the disclosure pointed out by Applicant Pr. 32-33; indicate a recycling circuit. There is no other indication of a "recycling circuit" in the original disclosure.

Applicant’s arguments, see Arguments/Remarks, filed 5/28/2021, with respect to 112a of claim 20 have been fully considered and are persuasive.  The 112a rejection of claim 20 has been withdrawn. 

Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive. Applicant argues on Pg12Pr1-2 that “Kim neither discloses or teaches the limitations of a fluidized bed crystallizer being located in a brine recycling line, receiving brine, and being configured to remove minerals from the brine.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection indicates a combination of Kim and Mahvi for utilizing a fluidized bed reactor. 
Additionally, MPEP 2111.02 indicates "[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co.,
And that “Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989)” 
However, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).”
Although Kim relates to softening hard water, Kim indicates in Pr[36] that the hard water contains ionic substances such as potassium, magnesium, sodium, bicarbonate, sulfuric acid, chlorine, silicon dioxide, iron and manganese. Furthermore Kim indicates injecting brine into the water (Kim Pr[9]). The hard water that flows through the nanofiltration device that may contain a reverse osmosis membrane (i.e. the membrane will filter out the ionic substances). Additionally, the claims indicate treating a feed water that contains minerals. The fluid stream of Kim is further seen to contain minerals (e.g. hard water contains ionic substances such as potassium, magnesium, sodium, bicarbonate, sulfuric acid, chlorine, silicon dioxide, iron and manganese), and thus meets the claimed limitation of a feed water. Thus, Applicant’s body of the claims does not positively recite a desalination component. The preamble is further seen to require the treatment feed water that contains minerals via a RO system.

Applicant's arguments filed on 5/28/2021 on Pg13Pr1-Pg15Pr2 regarding the “operational pH of any second RO pass” have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims.

In response to applicant's argument on Pg16Pr2-Pg17Pr2 that the combination of Kim and Mahvi in view of Locke is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kim indicates that the hard .

Response to Amendment
Specification
Applicant’s original disclosure is objected to for failing to disclose the claimed subject matter in claims 16-19. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim 8 indicates a “post-treatment unit,” however Applicant’s original disclosure fails to indicate a post-treatment unit. Furthermore, Applicant indicates that the post-treatment unit’s structure further reintroduces the minerals into the product water. Applicant’s drawings further fail to indicate a reintroduction line of the removed minerals. The current figures only indicate an outlet stream that removes the minerals.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites “wherein pH of feed water supplied at the feed water input of the second reverse osmosis stage is increased to at least 11.” and claim 18 recites “adjusting pH of the treated water from the fluidized bed crystallizer to at least 11.” Applicant further cites the original disclosure par. [32-33] to provide support. However, upon further examination, the passages recited for support from Applicant indicates that, “the entire second pass 12 can be operated at a higher pH level for example at least pH 11” and further in fluidized bed crystallizer.” The original disclosure does not indicate that the feed water supplied to the input of the second reverse osmosis stage is increased to at least 11. Furthermore, par. [32] only indicates that the entire stage may be operated at a higher pH level, not the particular feed water at a particular stage.
Claim 17 recites “wherein pH of feed water in the brine recycling line is increased to at least 11.” For similar reasons as recited in claim 16, claim 17 does not indicate that the sole feed water in the brine recycling line is increased to at least 11, but rather the entire stage may be operated at a higher pH; and that generically indicated, the pH of the feed water can be increased before being supplied to a fluidized bed crystallizer.
Claim 19 recites “adjusting pH of the brine to at least 11 before the brine is passed to the fluidized bed crystallizer.” For similar reasons as recited in claim 16, claim 19 does not indicate that the sole input stream of the fluidized bed crystallizer is increased to at least 11, but rather the entire stage may be operated at a higher pH; and that generically indicated, the pH of the feed water can be increased before being supplied to a fluidized bed crystallizer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1, 7, 11, and 17; Kim discloses a reverse osmosis desalination system for treating feed water, the feed water containing minerals (See Kim par. [1-3, 81]; softening hard water to purify raw water. Hard water contains impurities that include minerals and ions such as calcium and magnesium), the system comprising:
A) a reverse osmosis unit comprising a first reverse osmosis stage and a second reverse osmosis stage (See Kim Fig. 3, Pg5Pr3-5; nanofiltration device 20 may be a reverse osmosis membrane (RO). The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310), each of the reverse osmosis stages having a feed water input, a product water outlet and a brine outlet (See Kim Fig. 2, Pg5Pr3-5; the RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet), 
B) a pellet softening device, configured to remove minerals from brine received from at least one of the brine outlets (See Kim Fig. 3, Pg4Pr2-3, par. [63]; pellet softening apparatus 10 has a softening chamber 120 in which sand for softening the hard water, i.e. removes minerals. Par. [78]; Concentrated water having strong alkali is discharged into flow path 340 and moves towards the inlet port 130 of softening apparatus 10.),
C) wherein the pellet softening device receives the brine from the first reverse osmosis stage and passes treated water to the feed water input of the second reverse osmosis stage (See Kim Fig. 3, Pg4Pr3, par. [63]; flow path 340 moves towards the inlet port 130 of softening apparatus 10. The fluid discharge port 140 in softening apparatus 10 discharges the softened water into inlet 310 of RO 300),
D) wherein the second reverse osmosis stage is upstream of the first reverse osmose stage (See Kim Fig. 3; the 2nd RO, i.e. RO receiving direct fluid from inlet 310, is upstream from the RO that connects to the circulation passage 340), the pellet softening device being located in a brine recycling line (See Kim Fig. 3; pellet softener apparatus 10 is connected to circulation passage 340), such that brine from the second reverse osmosis stage is supplied to the feed water input of the first reverse osmosis stage (See Kim Fig. 3; the outlet from RO 300 that directly receives fluid from inlet 310 outputs a brine that travels through to the bottom RO, i.e. first RO. See Kim Pr[79]; concentrated water re-introduced through circulation flow path 340 has strong alkali.), and
E) at least one further reverse osmosis stage having a feed water input (See Kim Fig. 3; the middle RO stage has an inlet for the feed), the pellet softening device further passing treated water to the feed water input of the at least one further reverse osmosis stage (See Kim Fig. 3; pellet softener 10 feeds fluid into inlet 310, which travels further into the inlet of the middle RO stage).
Kim does not disclose utilizing a fluidized bed reactor. Kim however does indicate treating hard water via a pellet softening device and treats calcium carbonate by crystallizing it in the reactor (See Kim Pg4Pr2, par. [32]).
Mahvi relates to the prior art by studying the crystallization process for water softening (See Mahvi abstract, introduction), and further discloses that water hardness can be removed in a fluidized bed reactor (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kim’s system that utilizes a pellet softening device, with Mahvi’s fluidized bed reactor called a pellet reactor in order to produce pure solid grain of calcite in the crystallization process in a fluidized bed reactor since both systems are looking to soften water and react calcium carbonate. The pellets may further be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 7: The system of claim 1, further comprising a first reverse osmosis pass and a second reverse osmosis pass, the second reverse osmosis pass comprising the first reverse osmosis stage and the second reverse osmosis stage, wherein the second reverse osmosis pass is operated at a pH of at least 11 (See Kim Fig. 3, par. [9]; the washing process occurs in cycles, depending on the state of hard water. The cycle through each RO pass will travel through the top and bottom RO stages, i.e. 2nd and 1st RO stages, respectively. Par. [78]; the NF device 20 is concentrated to a pH of 10-11 (i.e. at least 11) to the third outlet 330. Concentrated water having strong alkali is discharged and flows back into the first inlet 130.).
Claim 11: The system of claim 1, wherein the fluidized bed crystallizer is configured to precipitate said minerals on a seed material (See Kim Fig. 3-4, par. [48-51]; the slaked lime or caustic soda that has reacted by crystallization around the sand)
Claim 17: The system of claim 1, wherein pH of feed water in the brine recycling line is increased to at least 11 (See Kim par. [78]; the filtration device 20 is concentrated in the alkaline components to a pH of 10~11).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), as applied to claim 1 above, and further in view of Cotruvo (NPL – Desalination Guidelines Development for Drinking Water: Background).
Applicant’s claims are directed toward an apparatus.
Regarding claims 8 and 21; the combination of Kim and Mahvi discloses the system of claim 1 (See combination supra), further comprising a post-treatment unit, the post-treatment unit receiving at least a portion of the minerals removed by the fluidized bed crystallizer and being operable to reintroduce minerals to product water (See Kim Fig. 3-4, par. [48-51]; the slaked lime or caustic soda that has reacted with the sand discharges the furnace at 150, and can be reused for lime production/pellets. Additionally, apparatus 10 contains injection nozzle unit 210 that forms a light water path 211 on one side, and injects caustic soda or slaked lime into the softening chamber 120 in a mist state.).
The combination does not disclose reintroducing the portion of the minerals to adjust the pH of the product water to approximately 8.
Cotruvo relates to the prior art by disclosing a desalination guide for drinking water by the World Health Organization, and indicates that product water in post treatment must be treated to stabilize it and make it compatible with the distribution system. The adjustment of pH to approximately 8 is required (See Cotruvo Pg7, Post Treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that produces a product water to have an a pH adjustment to approximately 8, in order to make the product water compatible with the distribution system, as indicated by the World Health Organization (See Cotruvo Pg7, Post Treatment)
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 21: The system of claim 8, wherein the post-treatment unit is further operable to blend the product water with additional water to adjust the pH of the product water to approximately 8 (See Cotruvo Pg. 7 Post Treatment; carbonation or other chemicals may be applied or blending with source water may be done to stabilize the water. Stabilizing the product water must be done to make it compatible with the distribution system, i.e. adjustment of pH to approximately 8 is required.).

Claims 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”).
Applicant’s claims are directed toward a method.
Regarding claims 12, 15, and 19; Kim discloses a method of operating a reverse osmosis desalination system for treating feed water (See Kim par. [1-3, 81]; softening hard water to purify raw water. Hard water contains impurities that include minerals and ions such as calcium and magnesium) comprising:
A) feeding water to be treated to a first reverse osmosis stage of a reverse osmosis desalination system (See Kim Fig. 3, Pg5Pr3-5; nanofiltration device 20 may be a reverse osmosis membrane (RO). The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310. The RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet. Par. [2, 36]; various impurities are contained in tap water or groundwater, such as chlorine, potassium, magnesium, sodium… (i.e. salts). The system of Kim removes the ionic substances (e.g. the recited impurities above of chlorine, potassium, magnesium, sodium…), i.e. desalinating.),
B) receiving brine from a brine outlet of the first reverse osmosis stage (See Kim Fig. 3, Pg5Pr3-5; The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310. The RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet),
C) passing the brine to pellet softening device to remove minerals, thereby generating treated water from the fluidized bed crystallizer (See Kim Fig. 3, Pg4Pr3, par. [63]; flow path 340 moves towards the inlet port 130 of softening apparatus 10.), 
D) passing the treated water from the pellet softening device to a feed water inlet of a second reverse osmosis stage of the reverse osmosis desalination system, the second reverse osmosis stage being upstream of the first reverse osmosis stage (See Kim Fig. 3, Pg4Pr3, par. [63]; The fluid discharge port 140 in softening apparatus 10 discharges the softened water into inlet 310 of RO 300. See Kim Fig. 3; the 2nd RO, i.e. RO receiving direct fluid from inlet 310, is upstream from the RO that connects to the circulation passage 340),
E) supplying brine from brine outlet of the second reverse osmosis stage to a feed water input of the first reverse osmosis stage (See Kim Fig. 3; the outlet from RO 300 that directly receives fluid from inlet 310 outputs a brine that travels through to the bottom RO, i.e. first RO.), and 
F) passing the treated water from pellet softening device to a feed water input of at least one further reverse osmosis stage See Kim Fig. 3; the outlet from RO 300 that directly receives fluid from inlet 310 outputs a brine that travels through to the bottom RO, i.e. first RO. See Kim Pr[79]; concentrated water re-introduced through circulation flow path 340 has strong alkali.).
Kim does not disclose utilizing a fluidized bed reactor. Kim however does indicate treating hard water via a pellet softening device and treats calcium carbonate by crystallizing it in the reactor (See Kim Pg4Pr2, par. [32]).
Mahvi relates to the prior art by studying the crystallization process for water softening (See Mahvi abstract, introduction), and further discloses that water hardness can be removed in a fluidized bed reactor called a pellet reactor. The design, setting up, starts up and reaching optimal condition for calcium carbonate crystallization process in a pellet reactor for the treatment of hard waters. Instead of precipitation of calcium carbonate which does not have any useful consumption and must be removed once in a while somehow, crystallization process in a fluidized bed reactor produces pure solid grain of calcite. These (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kim’s system that utilizes a pellet softening device, with Mahvi’s fluidized bed reactor called a pellet reactor in order to produce pure solid grain of calcite in the crystallization process in a fluidized bed reactor since both systems are looking to soften water and react calcium carbonate. The pellets may further be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 15: The method of claim 12, further comprising: passing the minerals removed from the fluidized bed crystallizer into a salt removal line connected to the fluidized bed crystallizer (See Kim Fig. 4, Pr. 49; outlet 150 allows a passage which the caustic soda or slaked lime reacts with the sand particles to remove pellets. The pellets are discharged through the outlet.); and introducing at least some of the minerals removed by the at least one fluidized bed crystallizer into a post-treatment unit to re-mineralize the water (See Kim Fig. 3-4, par. [48-51]; the slaked lime or caustic soda that has reacted with the sand discharges the furnace at 150, and can be reused for lime production/pellets. Additionally, apparatus 10 contains injection nozzle unit 210 that forms a light water path 211 on one side, and injects caustic soda or slaked lime into the softening chamber 120 in a mist state.).
Claim 19: The method of claim 12, further comprising: adjusting pH of the brine to at least 11 before the brine is passed to the fluidized bed crystallizer (See Kim par. [78]; the filtration device 20 is concentrated in the alkaline components to a pH of 10~11).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Mahvi, as applied to claims 1 and 12 above, respectively, and further in view of Suh (KR20070118056A; machine translation has been provided and claim mapped to).
Applicant’s claims are directed toward an apparatus.
Regarding claims 16 and 18; the combination of Kim and Mahvi discloses the system of claim 1 (See combination supra). The combination does not disclose wherein pH of feed water supplied at the feed water input of the second reverse osmosis stage is increased to at least 11. However, Kim does indicate removing ionic substances in order to purify the water (See Kim Pg6, par. [36]).
Suh relates to the prior art by disclosing a process of purifying sea water for consumption (i.e. desalination), and further discloses that the deep ocean water contains boron in the form of boric acid. Reverse osmosis filtration is difficult to treat boric acid to below a standard value, and thus adjusting the pH to a range of 9-11 converts boron to polyboric acid, which is then filtered by the secondary reverse osmosis (See Suh end of Pg36 to first half of Pg37).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that removes ionic substances in a water with Suh’s method of increasing the pH of the fluid to 9-11 prior to the reverse osmosis, in order to convert the boron in the fluid into a polyboric acid that can be filtered out by the reverse osmosis system (See Suh end of Pg36 to first half of Pg37).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 18: The method of claim 12, further comprising: adjusting pH of the treated water from the fluidized bed crystallizer to at least 11 (See combination supra claim 16). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346319; hereinafter “Kim”. Machine translation has been provided and claim mapped to.), in view of Mahvi et al. (NPL Feasibility study of crystallization process for water softening in a pellet reactor; hereinafter “Mahvi”), and further in view of Locke (US3,428,446).
Applicant’s claims are directed toward an apparatus.
Regarding claim 20; Kim discloses a reverse osmosis desalination system for treating feed water, the feed water containing minerals (See Kim par. [1-3, 81]; softening hard water to purify raw water. Hard water contains impurities that include minerals and ions such as calcium and magnesium), the system comprising: 
A) a reverse osmosis unit comprising a plurality of reverse osmosis stages, the plurality of reverse osmosis stages comprising a first reverse osmosis stage, a second reverse osmosis stage (See Kim Fig. 3, Pg5Pr3-5; nanofiltration device 20 may be a reverse osmosis membrane (RO). The first RO is the one directly connected to line 340. The second RO stage being unit 300 that is directly attached to line 310), and further reverse osmosis stages (See Kim Fig. 1; the middle reverse osmosis stage that is between the lower first reverse osmosis stage, and the upper second reverse osmosis stage. Kim par. [65] further indicates that the nanofiltration device 20 may be provided with a plurality of filtration membranes 300 so that the purification process proceeds in multiple stages (i.e. there may be several filtration stages)), wherein each of the plurality of reverse osmosis stages comprises a feed water input, a product water outlet and a brine outlet (See Kim Fig. 2, Pg5Pr3-5; the RO units output a treated water through line 320 and outputs a retentate/brine stream. The retentate/brine stream, feeds into subsequent RO stages as the feed inlet), 
B) a pellet softening device configured to remove minerals from brine received from at least one of the brine outlets (See Kim Fig. 3, Pg4Pr2-3, par. [63]; pellet softening apparatus 10 has a softening chamber 120 in which sand for softening the hard water, i.e. removes minerals. Par. [78]; Concentrated water having strong alkali is discharged into flow path 340 and moves towards the inlet port 130 of softening apparatus 10.),  
C) wherein at least the pellet softening device receives the brine from the first reverse osmosis stage and passes treated water to the feed water input of the second reverse osmosis stage (See Kim Fig. 3, Pg4Pr3, par. [63]; flow path 340 moves towards the inlet port 130 of softening apparatus 10. The fluid discharge port 140 in softening apparatus 10 discharges the softened water into inlet 310 of RO 300), 
D) wherein the second reverse osmosis stage is upstream of the first reverse osmosis stage (See Kim Fig. 3; the 2nd RO, i.e. RO receiving direct fluid from inlet 310, is upstream from the RO that connects to the circulation passage 340), the first pellet softening device being located in a brine recycling line (See Kim Fig. 3; pellet softener apparatus 10 is connected to circulation passage 340), such that brine from the second reverse osmosis stage is supplied to the feed water input of the first reverse osmosis stage (See Kim Fig. 3; the outlet from RO 300 that directly receives fluid from inlet 310 outputs a brine that travels through to the bottom RO, i.e. first RO. See Kim Pr[79]; concentrated water re-introduced through circulation flow path 340 has strong alkali.), 
E) wherein the pellet softening device further passes treated water to the feed water input of one of the further reverse osmosis stages (See Kim Fig. 3; pellet softener 10 feeds fluid into inlet 310, which travels further into the inlet of the middle RO stage), and 
F) wherein each of the further fluidized bed crystallizers is disposed between a pair of the further reverse osmosis stages where brine concentration approaches its maximum saturation (See Kim par. [31, 33, 63, 79]; the filtration membrane 300 is converted into concentrated water which reintroduced to the pellet softening device. The concentrated water having strong alkali is discharged and flows back to the inlet of the pellet softening device for further processing (i.e. to remove more ions within the water).).
Kim does not disclose utilizing a fluidized bed reactor, a plurality of fluidized bed crystallizers comprising a first fluidized bed crystallizer, a second fluidized bed crystallizer, and further fluidized bed crystallizers. Kim however does indicate treating hard water via a pellet softening device and treats calcium carbonate by crystallizing it in the reactor (See Kim Pg4Pr2, par. [32]).
Mahvi relates to the prior art by studying the crystallization process for water softening (See Mahvi abstract, introduction), and further discloses that water hardness can be removed in a fluidized bed reactor called a pellet reactor. The design, setting up, starts up and reaching optimal condition for calcium carbonate crystallization process in a pellet reactor for the treatment of hard waters. Instead of precipitation of calcium carbonate which does not have any useful consumption and must be removed once in a while somehow, crystallization process in a fluidized bed reactor produces pure solid grain of calcite. These pellets can be used in some industries and are in fact an economic commodity (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kim’s system that utilizes a pellet softening device, with Mahvi’s fluidized bed reactor called a pellet reactor in order to produce pure solid grain of calcite in the crystallization process in a fluidized bed reactor since both systems are looking to soften water and react calcium carbonate. The (See Mahvi abstract, Pg304C1Pr1; the pellet softening reactor can be used for potable and industrial water treatment).
The combination still does not disclose utilizing a plurality of fluidized bed crystallizers comprising a first fluidized bed crystallizer, a second fluidized bed crystallizer, and further fluidized bed crystallizers. 
However, Kim indicates that when there are a plurality of filtration (RO) membranes provided, the amount of soft water and purified water integrated system is adjusted to the amount of caustic soda or slaked lime injected from the pellet softening device (See Kim Pg5Pr6-Pg6Pr2). 
Locke indicates utilizing a fluidized bed to contact particulate solids with ascending gasses to fluidize the solids and form a fluidized beds for carrying out chemical reactions (See Locke C1L26-28). Locke further indicates that the fluidized processes used in production may provide a single fluidized bed, however a more advanced processes may utilize a plurality of fluidized beds (See Locke C1L37-39).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that utilizes fluidized beds and further needs to adjust the amount of material utilized with the fluidized bed (i.e. pellet softening device) (See Kim Pg5Pr6-Pg6Pr2), with Locke’s utilization of a plurality of fluidized beds for carrying out chemical reactions (See Locke C1L26-28), since Locke indicates that utilizing a plurality of fluidized beds allows for a more advanced processes (See Locke C1L37-39). The multiple fluidized beds would further allow the increase in usage of chemicals/parts to carry out the chemical reaction. Additionally, that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mavis (US2008/0121585) – contains a fluidized bed between two RO systems, however fluid worked upon is contaminated groundwater plume (not directly a brine).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Donovan Bui-Huynh/Examiner, Art Unit 1779  

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779